F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS                           JAN 18 2000
                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk



 BEHLES-GIDDENS, P.A., now known
 as J.D. BEHLES AND ASSOCIATES,
 P.C.,

               Appellant,                                   No. 98-2198
 vs.                                              (D.C. No. CIV-97-1127 JC/RLP)
                                                         (D. New Mexico)
 ANGEL PROJECT I, LTD., and
 UNITED STATES TRUSTEE,

               Appellees.



                             ORDER AND JUDGMENT*



Before BRORBY and McWILLIAMS, Circuit Judges, and WEST, District Judge1

                       __________________________________

       Appellant Behles-Giddens, P.A. (Behles-Giddens), was employed pursuant to title 11,

section 1103 of the United States Code as legal counsel for a property owners’ committee




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata and collateral estoppel. Citation of
orders and judgment is generally disfavored; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


      The Honorable Lee R. West, Senior United States District Judge for
       1

the Western District of Oklahoma, sitting by designation.
appointed in a bankruptcy proceeding involving Angel Fire Corporation.2 In re Angel Fire

Corporation, No. 11-93-12176. As such, Behles-Giddens was required to have its fees and

expenses approved by the bankruptcy court. 11 U.S.C. §§ 330(a)(1), 1103.

       In an Order dated September 18, 1995, the Honorable Stewart Rose, United States

Bankruptcy Judge for the District of New Mexico, after a hearing on Behles-Giddens’

second, third and fourth Applications for Compensation, awarded Behles-Giddens the total

sum of $535,507.05 in attorneys’ fees. The Order was appealed to the district court and the

matter was assigned to the Honorable Santiago E. Campos, United States District Court for

the District of New Mexico, who referred it to United States Magistrate Judge Richard L.

Puglisi.

       Magistrate Judge Puglisi deemed Judge Rose’s factual findings inadequate and the

legal basis used indeterminable and he recommended that the matter be remanded. Judge

Campos adopted the recommended disposition and the matter was remanded to the

bankruptcy court on October 3, 1996.

       The case was eventually transferred to the Honorable Roland J. Brumbaugh, United

States Bankruptcy Judge for the District of New Mexico, in June 1997. On August 11, 1997,

Judge Brumbaugh, after reviewing a transcript of the earlier hearing, again awarded fees to

Behles-Giddens in the amount of $535,507.05. He also prohibited Behles-Giddens from


       Although this bankruptcy proceeding was consolidated for
       2

administrative purposes with proceedings involving four wholly-owned
subsidiaries, the property owners’ committee was appointed only in the
Angel Fire Corporation matter.

                                            2
submitting any further applications for compensation. Behles-Giddens again appealed to the

district court. The matter was assigned to the Honorable John Conway, United States District

Judge for the District of New Mexico, who in turn referred the matter to Magistrate Judge

Puglisi.

       On June 22, 1998, Magistrate Judge Puglisi recommended that Judge Brumbaugh’s

Memorandum Opinion and Order be affirmed and on July 15, 1998, Judge Conway adopted

that recommendation. This appeal followed.

       Behles-Giddens has raised numerous issues on appeal. Having reviewed the factual

findings made by Judge Brumbaugh under a “clearly erroneous” standard and having

considered de novo the questions of law, e.g., Virginia Beach Federal Savings and Loan

Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), we find Behles-Giddens has raised no issue

that warrants the relief requested.

       Title 11, section 330 of the United States Code authorizes a bankruptcy court to award

“reasonable compensation for actual, necessary services . . . .” 11 U.S.C. § 330(a)(1)(A).

“An element of whether the services were ‘necessary’ is whether they benefitted the

bankruptcy estate.” In re Lederman Enterprises, Inc. , 997 F.2d 1321, 1323 (10        th
                                                                                           Cir.

1993)(citation omitted). A determination of whether the claimed services were actual and/or

necessary is dispositive of the issues presented in this case.

       Based upon our review of the record, we find the award of $535,507.05 is reasonable

compensation for the actual and necessary services rendered by Behles-Giddens.


                                              3
Accordingly, we AFFIRM for substantially the same reasons set forth in Judge Brumbaugh’s

Memorandum Opinion and Order dated August 11, 1997, and Magistrate Judge Puglisi’s

Proposed Analysis and Recommended Disposition dated June 22, 1998, which were adopted

and affirmed by Judge Conway on July 15, 1998.

                                               Entered for the Court



                                               Lee R. West
                                               Senior District Judge




                                           4